DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-9, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the claimed additive manufacturing apparatuses where there is a resin reservoir, applicator roller, and roller drive as claimed, where the roller and roller drive are configured as claimed in (i) and (ii).
There closest prior art is cited by the Applicant on the IDS and the Examiner on the 892.  In general, the prior art does not teach the claimed (i) and (ii).  E.g. Almquist teaches depositing (without a roller) the material and then using a roller to smooth and remove excess.  This is different from the claimed apparatus where the roller and roller drive are configured to apply the material in a first direction, and then in a second direction pump excess material off.  Rademacher teaches using a roller to pick up excess material and use the roller to deposit, but this is done in a single direction, and broad interpretation of reservoir would be needed.  Therefore based on the current prior art, the claimed apparatuses are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743